                        3:21-cv-03072-SEM-TSH # 1            Page 1 of 22
                                                                                                   E-FILED
                                                                       Tuesday, 16 March, 2021 01:58:03 PM
                                                                              Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION

JANE DOE, by and through her
next friends JULIE DOE and JOHN
DOE; JULIE DOE, Individually; and
JOHN DOE, Individually;

               Plaintiffs,
                                                             Honorable
v
                                                             Case No.
BLUE RIDGE COMMUNITY UNIT
SCHOOL DISTRICT NO. 18;
DONALD FREEMAN, Individually and as
an Agent of BLUE RIDGE COMMUNITY
UNIT SCHOOL DISTRICT NO. 18;
ALESIA ZANDER, Individually and as
an Agent of BLUE RIDGE COMMUNITY
UNIT SCHOOL DISTRICT NO. 18; and
LORI BECK, Individually and as an Agent
of BLUE RIDGE COMMUNITY
UNIT SCHOOL DISTRICT NO. 18;

            Defendant.
___________________________________________

                             COMPLAINT AND JURY DEMAND

       1.      Plaintiff Jane Doe was born premature and with Down Syndrome. Jane was a

sick baby, but she was a tiny fighter, and she grew into a trusting, healthy, and happy child.

During the 2019-2020 academic year, Jane Doe was seven years old and attending first grade in

Defendant Blue Ridge Community Unit School District No. 18 (“School District”). She loved

princess movies, Barbie dolls, and Hot Wheels cars. Jane Doe liked to be independent and was

proud to ride the school bus to and from school. Her bus driver was Defendant Donald Freeman,

and pursuant to her Individualized Education Plan (“IEP”) she had an assigned bus seat, where

she was to be buckled in a car seat, with a bus aide – Defendant Alesia Zander or Lori Beck – to




                                                 1
                         3:21-cv-03072-SEM-TSH # 1          Page 2 of 22




directly monitor her. During this same time, 14-year-old male student “MP”1 sexually abused

Jane Doe multiple times on the school bus.

       2.      Defendants chose to ignore MP’s sexual harassment of Jane Doe that occurred in

plain sight on the school bus, much of which was captured on security footage, including MP

repeatedly placing Jane Doe on his lap, at times positioning her so they were face-to-face, and

fondling, hugging, touching, and kissing her. Defendants, despite observing MP’s misconduct,

did not stop MP or increase its supervision of him. Instead, Defendants facilitated MP’s access

to Jane Doe and his continuous and escalating sexual harassment against her. Jane Doe’s bus

aides – Defendants Zander and Beck – often moved out of Jane’s seat specifically so that MP

could sit with Jane, allowing him to engage in the above-described sexual misconduct.

Defendant Freeman permitted the same behavior. On two occasions, he and the bus aides

allowed MP to exit the school bus with Jane Doe and take her into MP’s house, without

permission from Jane Doe’s parents. Defendants also knowingly permitted Jane Doe to ride the

school bus without a school aide to properly monitor her and/or without being buckled into her

car seat, a violation of the express terms of Jane’s IEP, which fostered MP’s access to, and

sexual abuse of, Jane.

       3.      On or near March 17, 2020, law enforcement informed Julie and John Doe that

MP had been found with Jane Doe’s panties in his possession and that MP had sexually assaulted

Jane on the school bus. MP was criminally prosecuted for sexually abusing Jane Doe as well as

his own sister. This shocking information, any parent’s worst nightmare, turned Julie and John

Doe’s world upside down.




1
 For purposes of this Complaint, the minor male perpetrator is referred to as “MP,” which does
not reveal his identity or even true initials, in compliance with Fed. R. Civ. P. 5.2(a).


                                                2
                        3:21-cv-03072-SEM-TSH # 1            Page 3 of 22




       4.      To this day, the School District, despite knowing of MP’s sexual harassment and

abuse against Jane Doe on the school bus and MP’s criminal prosecution, has failed to conduct

its own investigation of MP’s sexual harassment against Jane Doe or proactively offer her any

academic, counseling, or other counseling or accommodations.

       5.      Defendants’ clearly unreasonable response to MP’s sexual misconduct against

Jane Doe – one of if not the most vulnerable of all students, rendered even more vulnerable due

to Defendants’ actions and omissions – is likely due to, but in no way excused by, the School

District’s lack of training regarding recognizing, investigating, and responding to student-on-

student sexual harassment. This training should have included, at the very least, proper

standards of care on school buses where, pursuant to well-established Illinois law, the School

District owed children like Jane Doe the very highest duty of care.

       6.      Jane Doe seeks recovery for the significant damages she has suffered as a result of

the School District’s violations of her rights under Title IX of the Educational Amendments of

1972, 20 U.S.C. § 1681, et seq. the School District’s violations of her rights to equal protection

of the laws under the Fourteenth Amendment to the U.S. Constitution and federal rights under

Title IX, pursuant to 42 U.S.C. § 1982; and Defendants’ willful and wanton misconduct for

violating the terms of her IEP and failing to supervise MP on the school bus. Julie and John Doe

seek recovery for the significant damages they have suffered as a result of Defendants’

intentional infliction of emotional distress.

                                         JURISDICTION

       7.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1331 because this litigation involves matters of federal law, specifically claims made under Title




                                                 3
                          3:21-cv-03072-SEM-TSH # 1            Page 4 of 22




IX, 20 U.S.C. § 1681 et seq. (“Title IX”), and claims for deprivation of federal and

Constitutional rights under 42 U.S.C. § 1983.

        8.      This Court also has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1343(a)(3) & (4) because this litigation involves claims for deprivation of Jane Doe’s

civil rights under 42 U.S.C. § 1983.

        9.      This Court has supplemental jurisdiction over the state law claims alleged herein

pursuant to 28 U.S.C. § 1367, as they form part of the same case or controversy stemming from

the allegations that form the basis of the federal claims in this action.

        10.     Venue in this District is proper pursuant to 28 U.S.C. § 1391 because Defendants

are located within the Judicial District and the events and omissions giving rise to the Complaint

occurred in this Judicial District.

                                              PARTIES

        11.     Plaintiff Jane Doe is a minor and resident of Piatt County, Illinois.2 She is

currently a student in the School District.

        12.     Plaintiff Julie Doe is the mother and next friend of Jane Doe. She is a resident of

Piatt County, Illinois.

        13.     Plaintiff John Doe is the father and next friend of Jane Doe. He is a resident of

Piatt County, Illinois.

        14.     Defendant Blue Ridge Community Unit School District No. 18 is a recipient of

federal funds within the meaning of 20 U.S.C. § 1681(a). The School District geographically

lies within DeWitt County, Illinois.




2
 Jane Doe and her parents are contemporaneously filing a Motion for Leave to Proceed Under
Pseudonym in order to protect Jane’s identity and privacy as a minor and a sexual assault victim.


                                                  4
                         3:21-cv-03072-SEM-TSH # 1            Page 5 of 22




       15.       At all relevant times, Defendant Donald Freeman was employed by the School

District as a bus driver. Based on information and belief, Mr. Freeman is a resident of DeWitt

County, Illinois.

       16.       At all relevant times, Defendant Alesia Zander was employed by the School

District as a bus aide for Jane Doe and a substitute bus driver. Based on information and belief,

Ms. Zander is a resident of DeWitt County, Illinois.

       17.       At all relevant times, Defendant Lori Beck was employed by the School District

as a bus aide for Jane Doe. Based on information and belief, Ms. Beck is a resident of DeWitt

County, Illinois.

                                   FACTUAL ALLEGATIONS

             Jane Doe was Sexually Harassed and Abused by MP on the School Bus

       18.       Jane Doe was a first-grade student in the School District during the 2019-2020

academic year.

       19.       Jane Doe has Down Syndrome.

       20.       Jane Doe had an IEP during the 2019-2020 academic year.

       21.       Jane Doe’s IEP stated, among other things, “Special transportation is required to

and from schools and/or between schools. [Jane Doe] sits in a car seat and is buckled in when

she rides the bus. [Jane Doe] also has a bus aide on the bus each time she rides.”

       22.       Defendant Freeman drove the school bus that Jane Doe took to and from school.

       23.       Defendants Zander and Beck were employed by the School District as bus aides

for Jane Doe. Defendant Zander also served as a substitute bus driver.




                                                  5
                        3:21-cv-03072-SEM-TSH # 1            Page 6 of 22




       24.      On occasion, the School District permitted a teenage student to act as a bus aide

for Jane Doe, including but not limited to on January 30, 2020, when Defendant Zander served

as the substitute bus driver and a student acted as Jane Doe’s bus aide.

       25.      Student MP was a male teenage student in the School District during the 2019-

2020 academic year.

       26.      MP rode the same school bus as Jane Doe.

       27.      MP sexually preyed on Jane Doe during the 2019-2020 academic year.

       28.      At that time, MP was 14 years old, and Jane Doe was seven years old.

       29.      As known to the School District, MP was not related to the Doe family.

       30.      As known to the School District, MP was not, in any way, an authorized caregiver

for Jane Doe.

       31.      No later than January 13, 2020, and very likely before this time, Defendants

Freeman, Zander, and Beck regularly observed MP engage in sexual harassment against Jane

Doe, including but not limited to placing Jane Doe on his lap, positioning her so that she was on

his lap and they were face-to-face, and hugging, cuddling, fondling, touching, and kissing her.

They also saw MP position Jane Doe so that she was standing in front of him on the bus seat and

was shifting her weight from side to side, which – based on information and belief – was when

MP removed Jane Doe’s pants and/or panties.

       32.      Defendants Freeman, Zander, and Beck regularly observed MP focusing on Jane

Doe on the school bus, including but not limited to his keenly watching Jane Doe after she had a

wetting accident and Defendant Zander and Jane Doe’s sister were trying to create privacy while

changing Jane’s undergarments on the bus.




                                                 6
                       3:21-cv-03072-SEM-TSH # 1            Page 7 of 22




       33.     Defendants Freeman, Zander, and Beck repeatedly granted MP’s request to sit by

Jane Doe.

       34.     On at least one occasion when the School District permitted a student to act as

Jane Doe’s bus aide and Defendant Zander served as the substitute bus driver, including January

30, 2020, MP sexually abused Jane.

       35.     On at least one occasion, including February 18, 2020, elementary school

principal Ryan Peyton knew that no aide was present on the school bus to supervise Jane Doe,

yet the School District still permitted transport of Jane Doe by school bus. MP sexually abused

Jane Doe on the bus that day. Defendant Freeman could observe MP’s sexual misconduct from

his school bus mirror, but he took no steps to stop MP.

       36.     On at least two occasions, Defendant Freeman and the bus aide permitted MP to

disembark the school bus with Jane Doe and take her into his house, without any permission

from Jane Doe’s parents. Both times the School District, knowing of this, directed Defendant

Freeman to drive away and leave Jane Doe at MP’s house.

       37.     On multiple occasions, Defendant bus aide Zander or Beck moved from her seat

beside Jane Doe so that MP could sit next to Jane, where he visibly, among other things,

positioned Jane on his lap and fondled, touched, hugged, and kissed her.

       38.     MP sexually abused Jane Doe when Defendants did not comply with the

requirements of Jane’s IEP.

       39.     Defendants, knowing that MP was engaging in the above-described sexual

harassment against Jane Doe, made no effort to protect Jane, follow the requirements of her IEP

so that she remained buckled into her car seat or with an aide directly monitoring her, stop MP

from sexually harassing and abusing her, or increase its supervision of MP.




                                                7
                         3:21-cv-03072-SEM-TSH # 1              Page 8 of 22




       40.     Defendants, knowing that MP was engaging in the above-described sexual

harassment against Jane Doe, did not inform Jane’s parents of the same.

       41.     Defendants, knowing that MP was engaging in the above-described sexual

harassment against Jane Doe, did not report MP to law enforcement or DCFS.

       42.     Defendants knowingly violated Jane Doe’s IEP by permitting her to be unbuckled

from her assigned car seat on the bus and be seated on MP’s lap or stand in front of him, which

allowed MP to sexually harass and abuse Jane Doe.

       43.     Defendants knowingly violated Jane Doe’s IEP by permitting Jane to be

transported on a school bus without an aide present or with an aide who was not properly

monitoring Jane Doe, which allowed MP to sexually harass and abuse Jane Doe.

       44.     Due to Jane Doe’s tender age and disability, she was legally incapable of

consenting to or welcoming sexual conduct from any person, including MP.

                         MP Was Criminally Investigated and Prosecuted

       45.     Based on information and belief, MP’s parents discovered that MP was sexually

abusing his younger sister, and they reported this to law enforcement and/or the Department of

Children and Family Services (“DCFS”).

       46.     Based on information and belief, MP’s parents also discovered that MP was in

possession of girl panties that did not belong to his sister.

       47.     Based on information and belief, during law enforcement’s investigation, they

learned that the panties belonged to Jane Doe and that MP had sexually abused Jane Doe

numerous times on the school bus.

       48.     On March 17, 2020, law enforcement informed Julie and John Doe that MP had

sexually assaulted Jane Doe multiple times on the school bus.




                                                   8
                         3:21-cv-03072-SEM-TSH # 1          Page 9 of 22




       49.     Based on information and belief, at approximately this same time, law

enforcement informed the School District Superintendent that MP had sexually abused Jane Doe

on the school bus.

       50.     However, the School District did not reach out to the Does to inform them it had

learned of the report.

       51.     The State of Illinois criminally prosecuted MP.

       52.     MP was placed under the guardianship of DCFS and, among other things, was

sentenced to five years of probation, during which time he must cooperate with sex offender

treatment and have no direct or indirect contact with the Does.

   The School District Still Has Not Investigated or Offered Accommodations to Jane Doe

       53.     To date, the District has not investigated MP’s known sexual harassment against

Jane Doe.

       54.     To date, the District has never mentioned or referenced Jane Doe’s Title IX rights

in connection with the student-on-student sexual abuse she suffered.

       55.     To date, the District has not informed the Does of Jane Doe’s Title IX rights in

connection with the student-on-student sexual abuse she suffered.

       56.     The District did not proactively offer academic, counseling, or other services or

accommodations to Jane Doe.

         The School District Did Not Provide Essential Title IX or Sexual Harassment
          Training to Administrators, Staff, Aides, Bus Drivers, Students or Families

       57.     Over two decades ago, the U.S. Supreme Court stated, “[t]he number of reported

cases involving sexual harassment of students in schools confirms that harassment unfortunately

is an all too common aspect of the educational experience.” Gebser v. Lago Vista Indep. Sch.

Dist., 524 U.S. 274, 292 (1998).



                                                9
                       3:21-cv-03072-SEM-TSH # 1             Page 10 of 22




       58.     In 1999, the U.S. Supreme Court determined that schools may be held liable in

private Title IX actions for monetary damages when they are deliberately indifferent to student-

on-student sexual harassment, which includes student-on-student sexual assault. Davis v. Monroe

Cty. Bd. of Educ., 526 U.S. 629 (1999).

       59.     Over a decade ago, the Illinois Appellate Court held that school districts that

operate buses to transport students “owe their students the highest degree of care to the same

extent common carriers owe their passengers the highest degree of care.” Green v. Carlinville

Cmty. Unit Sch. Dist. No. 1, 281 Ill. App. 3d 207, 213 (2008) (emphasis added).

       60.     Since 1997, the U.S. Department of Education’s Office for Civil Rights (“OCR”)

has repeatedly reminded schools of their responsibility to address sexual harassment and to train

their staff accordingly, in policy guidance documents and public communications.

       61.     Upon information and belief, despite clear notice by the U.S. Supreme Court,

Illinois appellate court, and OCR regarding the School District’s obligations to prevent and

remediate the effects of sexual harassment, at all relevant times, the School District failed to

provide training or education to administrators, staff, aides, bus drivers, students, and families

regarding Title IX and student-on-student sexual harassment.

       62.     Upon information and belief, at all relevant times the School District failed to

provide training or education to administrators, staff, aides, bus drivers, students, and families on

protecting students from sexual harassment, particularly on school buses where they are

especially vulnerable; recognizing signs of sexual harassment; understanding what constitutes

sexual harassment; proper reporting of student-on-student sexual harassment; investigating

reports of sexual harassment; and remediating sexual harassment.




                                                 10
                        3:21-cv-03072-SEM-TSH # 1             Page 11 of 22




       63.     The School District’s lack of training is evidenced by, among other things,

Defendants’ failure to take any meaningful action to protect Jane Doe from MP’s sexual

harassment on the school bus; Defendants placing Jane Doe in harm’s way by not complying

with Jane’s IEP; Defendants repeatedly permitting MP to sit next to Jane Doe, place her on his

lap, and hug, kiss, fondle, and touch her; Defendants allowing MP to exit the school bus and take

Jane Doe into his home; the School District’s failure to investigate MP’s known sexual

harassment against Jane Doe; the School District’s failure to offer any accommodations or

counseling to Ms. Doe after learning that MP had sexually harassed and abused her on the school

bus; and Defendants’ failure to report MP’s sexual harassment to law enforcement or DCFS.

       64.     Upon information and belief, at all relevant times, the School District had no Title

IX coordinator or other employee designated to handle reports of sexual harassment who was

adequately trained in receiving, coordinating, investigating, or responding to reports or

observations of student-on-student sexual harassment.

       65.     At all relevant times, the School District officially adopted sexual harassment

policies that were inadequate with respect to investigating and properly responding to

observation of and reported student-on-student sexual harassment, and, in any event, based upon

information and belief, the School District failed to provide training or education on those

policies to administrators, staff, aides, bus drivers, students, and families.

               Due to Defendant’s Acts and Omissions, Jane Doe Has Suffered
           Injuries and Loss of Educational Benefits and Opportunities, and Julie
         and John Doe Have Suffered Significant Emotional and Psychological Harm

       66.     Jane Doe no longer rides the school bus and instead is transported to and from

school by her family. She has suffered increased wetting accidents, nightmares, and increased

anger. It is reasonably expected that Jane Doe will continue to suffer emotional and




                                                  11
                       3:21-cv-03072-SEM-TSH # 1            Page 12 of 22




psychological injuries as a result of Defendants’ acts and omissions, which resulted in MP’s

multiple acts of sexual abuse and harassment against her.

       67.     Julie and John Doe have also suffered significant injuries as a result of

Defendants’ acts and omissions, which resulted in the sexual abuse of their young and vulnerable

daughter.

                                    CLAIMS FOR RELIEF

                                         COUNT I
   Violation of the Educational Amendments of 1972 (Title IX), 20 U.S.C. § 1681, et seq.
                     (On Behalf of Jane Doe Against the School District)

       68.     Plaintiffs incorporate all preceding paragraphs into this Count by reference as

though fully stated herein.

       69.     Jane Doe suffered repeated sexual harassment by MP on the school bus that was

severe, pervasive, and objectively offensive.

       70.     The School District has its own transportation department and employed bus

drivers, including Defendant Freeman.

       71.     The School District had substantial control over MP and the context in which he

sexually harassed Jane Doe, namely on the school bus.

       72.     The School District had actual notice of MP’s sexual harassment against Jane Doe

no later than January 13, 2020, when – as captured on school bus security camera footage and

observed by Defendant Freeman – the bus aide moved from her seat next to Jane Doe, permitted

MP to sit next to Jane, and MP positioned Jane so she was on his lap and held and fondled her.

       73.     Based on information and belief, the School District had actual notice of MP’s

sexual harassment against Jane Doe prior to this time.




                                                12
                       3:21-cv-03072-SEM-TSH # 1            Page 13 of 22




       74.     Defendant Freeman was an appropriate person within the meaning of Title IX, as

he had the authority to address MP’s sexual misconduct against Jane Doe and institute corrective

measures on behalf of the School District, which owed Jane Doe the highest duty of care – the

same as that owed by a common carrier – when she was riding the school bus.

       75.     MP continued to sexually harass and abuse Jane Doe through early March 2020,

when MP’s parents reported him to law enforcement or DCFS.

       76.     MP’s continued sexual harassment against Jane Doe was observed by Defendant

Freeman, as captured on school bus security camera footage.

       77.     The School District acted with deliberate indifference to MP’s observed sexual

harassment against Jane Doe, which caused her to suffer further sexual harassment and abuse by

MP.

       78.     The School District’s response to MP’s observed sexual harassment against Jane

Doe was clearly unreasonable in light of the known circumstances, particularly given that Jane

Doe has Down Syndrome and that all Illinois school districts legally owe their students the

highest duty of care on school buses. This is the same duty that common carriers owe their

passengers.

       79.     Through its acts and omissions, the District acted with deliberate indifference to

MP’s observed and known sexual harassment against Jane Doe by, among other things:

               a.   Failing to protect Jane Doe from MP on the school bus, where the School
                    District owed Jane the highest duty of care by law;

               b.   Failing to take measures to stop or prevent MP from further victimizing Jane
                    Doe;

               c.   Permitting MP to access and sexually harass Jane Doe on the school bus,
                    including by placing her on his lap, sometimes facing him, and hugging,
                    touching, fondling, kissing, and nuzzling her;




                                                13
                       3:21-cv-03072-SEM-TSH # 1             Page 14 of 22




               d.   Failing to supervise MP on the school bus;

               e.   Violating the terms of Jane Doe’s IEP;

               f.   Failing to have an aide on the school bus, or failing to have an aide who
                    properly monitored Jane Doe on the bus;

               g.   Allowing Jane Doe to ride the school bus without being buckled into her
                    assigned car seat;

               h.   Failing to appropriately investigate, remedy, and respond to MP’s witnessed
                    and reported sexual harassment against Jane Doe;

               i.   Failing to offer or provide educational accommodations, such as academic
                    and psychological counseling, to Ms. Doe after observing and learning of
                    MP’s sexual harassment against her;

               j.   Failing to inform the Doe family of Ms. Doe’s rights under Title IX;

               k.   Permitting MP to take Jane Doe off of the school bus with him and to his
                    home;

               l.   Failing to report MP to law enforcement or DCFS (prior to being informed
                    by law enforcement that it was investigating MP);

               m. Failing to report MP’s sexual misconduct to Jane Doe’s parents; and

               n.   Failing to properly train administrators, staff, aides, bus drivers, students, and
                    families on Title IX and student-on-student sexual harassment.

       80.     The unchecked sexual harassment deprived Jane Doe of educational opportunities

and benefits. The School District’s failure to properly address and respond to MP’s sexual

harassment against Jane Doe caused her to suffer further harassment from MP and to stop riding

the school bus. Jane Doe has suffered physical, psychological, and emotional harm due to MP’s

sexual harassment and abuse and the School District’s failure to take appropriate steps to respond

to and prevent MP’s continued sexual harassment and abuse against her.




                                                 14
                       3:21-cv-03072-SEM-TSH # 1             Page 15 of 22




       81.     As a direct and proximate result of the School District’s deliberate indifference,

Jane Doe suffered and continues to suffer injuries for which she is entitled to be compensated,

including but not limited to:

               a.      Past, present, and future physical and psychological pain, suffering and
                       impairment;

               b.      Medical bills, counseling, and other costs and expenses for medical and
                       psychological care;

               c.      Impaired educational capacity;

               d.      Attorneys’ fees and costs; and

               e.      Such other and further relief as this Court deems just and proper.

                                         COUNT II
                         Failure to Train, in Violation of Jane Doe’s
               Constitutional and Federal Rights, pursuant to 42 U.S.C. § 1983
                       (On Behalf of Jane Doe Against School District)

       82.     Plaintiffs incorporate all preceding paragraphs into this Count by reference as

though fully stated herein.

       83.     The School District is subject to 42 U.S.C. § 1983.

       84.     Sexual harassment is a form of unlawful sex discrimination that can violate the

Equal Protection Clause of the 14th Amendment to the U.S. Constitution. Jane Doe’s Equal

Protection rights were violated when she suffered unremedied sexual harassment and

discrimination as a student in the School District.

       85.     Plaintiff Jane Doe had federal civil rights secured by federal statute, Title IX of

the Education Amendments of 1972, which provides in pertinent part, “[N]o person . . . shall, on

the basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial assistance.”

       86.     Title IX was intended to benefit students like Jane Doe.



                                                 15
                        3:21-cv-03072-SEM-TSH # 1              Page 16 of 22




        87.     Title IX provides students like Jane Doe clear civil rights, which are not

amorphous or vague, to be free from known sexual discrimination at school.

        88.     Title IX imposes a binding mandatory obligation on schools like the School

District that are recipients of federal funding that prohibits them from discriminating against

students on the basis of sex.

        89.     The U.S. Supreme Court has stated, “we conclude that Title IX was not meant to

be an exclusive mechanism for addressing gender discrimination in schools,” and held that a

plaintiff may bring causes of action under both Title IX and § 1983 for unlawful sex

discrimination. Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 255-58 (2009).

Accordingly, a remedy for sex discrimination in schools is not foreclosed under §1983.

        90.     At all times relevant hereto, the School District was a policymaker that had a duty

to train, and failed to train, administrators, staff, aides, bus drivers, students, and parents

concerning sexual discrimination and harassment against students, Title IX and/or student-on-

student sexual harassment and identifying, investigating, reporting, and stopping sexual

harassment by students like MP against students like Jane Doe, particularly on school buses

where the School District owed its student the highest duty of care.

        91.     The School District failed to train administrators, staff, aides, bus drivers, students

and parents despite the plainly obvious need for training on, among other things, student-on-

student sexual harassment and identifying, investigating, reporting, and stopping sexual

harassment like that engaged in by MP.

        92.     Numerous authorities, including the U.S. Supreme Court, Illinois Appellate Court,

and OCR, made clear to the School District that school employees will confront student sexual

harassment and abuse with regularity, given the high predictability, recurrence, and prevalence




                                                   16
                        3:21-cv-03072-SEM-TSH # 1             Page 17 of 22




of student-on-student sexual harassment and abuse in schools. It was inevitable that the School

District’s administrators and employees would encounter recurrent situations involving sexual

harassment and abuse that implicated students’ Constitutional and federal rights, and they did, in

fact, encounter those recurring situations.

          93.   The School District failed to adequately train administrators, staff, aides, bus

drivers, students, and parents, and thereby failed to prohibit or discourage readily foreseeable

conduct, despite the clearly established and well-known dangers of sexual harassment faced by

students in U.S. public schools, and thereby was deliberately indifferent to the rights of persons

with whom school employees regularly come into contact.

          94.   The School District’s failure to train administrators, staff, aides, bus drivers,

students, and parents effectively denied Jane Doe’s clearly established Constitutional and federal

rights.

          95.   School Defendants failed to train administrators, staff, aides, bus drivers, students,

and parents in deliberate, reckless, and callous indifference to Jane Doe’s federally protected

rights.

          96.   As a direct and natural consequence of the School District’s actions, inactions,

and deliberate indifference to and violation of Jane Doe’s clearly established Constitutional and

federal rights, Jane Doe suffered and continue to suffer injuries including, without limitation,

emotional distress, psychological trauma, and mortification.

          97.   The School District’s customs, policies, and practices for responding to observed

or known student-on-student student sexual harassment, including MP’s sexual harassment

against Jane Doe, were so clearly inadequate that they give rise to a reasonable inference that the

School District acquiesced in the sexual harassment.




                                                  17
                           3:21-cv-03072-SEM-TSH # 1            Page 18 of 22




        98.        As a direct and proximate result of the School District’s deliberate indifference,

Jane Doe suffered and continues to suffer injuries for which she is entitled to be compensated,

including but not limited to:

              a.      Past, present, and future physical and psychological pain, suffering and
                      impairment;

              b.      Medical bills, counseling, and other costs and expenses for medical and
                      psychological care;

              c.      Impaired educational capacity;

              d.      Attorneys’ fees and costs; and

              e.      Such other and further relief as this Court deems just and proper.

                                            COUNT III
                                 Willful and Wanton Misconduct
                           (On Behalf of Jane Doe Against All Defendants)

        99.        Plaintiffs incorporate all preceding paragraphs into this Count by reference as

though fully stated herein.

        100.       MP was a student in the School District and was subject to Defendants’ authority.

        101.       Defendants possessed unique knowledge that MP – who was observed sexually

harassing Jane Doe – posed a particular threat to student Jane, and thereby had a duty to protect

Jane Doe from MP’s sexual harassment and abuse.

        102.       Defendants had a heightened duty to protect Jane Doe on the school bus.

Defendants owed Jane Doe the same high duty of care that a common carrier owes its

passengers.

        103.       Defendants’ duty of care to protect Jane Doe was a nondelegable duty pursuant to

Illinois law.

        104.       Defendants had unique control over Jane Doe’s safety as a passenger on the

school bus.


                                                    18
                        3:21-cv-03072-SEM-TSH # 1            Page 19 of 22




       105.     Defendants failed to comply with Jane Doe’s IEP plan, which allowed MP to

sexually harass and abuse Jane.

       106.     Defendants’ failure to comply with the express requirements of Jane Doe’s IEP

plan was ministerial in nature.

       107.     Defendants, after learning of MP’s sexual harassment against Jane Doe, did

nothing to supervise his activities on the school bus or prevent his continued sexual misconduct

against Jane Doe.

       108.     Defendants breached their duties to Jane Doe by acting with utter indifference to

and conscious disregard for the welfare, well-being, and safety of Jane Doe.

       109.     Defendants Freeman, Zander, and Beck were agents and employees of Defendant

School District and acting within the scope of their employment, and the School District is

vicariously liable for their conduct.

       110.     As a direct and proximate result of Defendants’ breach of their duties to protect

Jane Doe, Jane suffered and continues to suffer injuries for which she is entitled to be

compensated, including but not limited to:

           a.       Emotional distress experienced and reasonably certain to be experienced in
                    the future;

           b.       Past, present, and future physical and psychological pain, suffering and
                    impairment;

           c.       Medical bills, counseling, and other costs and expenses for medical and
                    psychological care;

           d.       Impaired educational capacity;

           e.       Punitive damages as necessary and sufficient to deter Defendants from
                    engaging in the same or similar behavior in the future; and

           f.       Such other and further relief as this Court deems just and proper.

                                             COUNT IV


                                                 19
                       3:21-cv-03072-SEM-TSH # 1             Page 20 of 22




                          Intentional Infliction of Emotional Distress
                        (On Behalf of Julie Doe Against All Defendants)

       111.     Plaintiffs incorporate all preceding paragraphs into this Count by reference as

though fully stated herein.

       112.     Defendants’ aforementioned conduct was extreme and outrageous.

       113.     Defendants recklessly or consciously disregarded the probability of causing

emotional distress, particularly in their continual violation and failure to follow Jane Doe’s IEP,

which allowed and facilitated MP’s sexual abuse and sexual harassment against her.

       114.     As a result, Julie Doe suffered severe or extreme emotional distress.

       115.     Defendants’ conduct actually and proximately caused the emotional distress.

       116.     As an actual and proximate result of Defendants’ conduct, Julie Doe suffered and

continues to suffer injuries for which she is entitled to be compensated, including but not limited

to:

           a.      Emotional distress experienced and reasonably certain to be experienced in
                   the future;

           b.      Past, present, and future physical and psychological pain, suffering and
                   impairment;

           c.      Medical bills, counseling, and other costs and expenses for medical and
                   psychological care;

           d.      Punitive damages as necessary and sufficient to deter Defendants from
                   engaging in the same or similar behavior in the future; and

           e.      Such other and further relief as this Court deems just and proper.

                                           COUNT V
                          Intentional Infliction of Emotional Distress
                        (On Behalf of John Doe Against All Defendants)

       117.     Plaintiffs incorporate all preceding paragraphs into this Count by reference as

though fully stated herein.



                                                 20
                       3:21-cv-03072-SEM-TSH # 1             Page 21 of 22




       118.     Defendants’ aforementioned conduct was extreme and outrageous.

       119.     Defendants recklessly or consciously disregarded the probability of causing

emotional distress, particularly in their continual violation and failure to follow Jane Doe’s IEP,

which allowed and facilitated MP’s sexual abuse and sexual harassment against her.

       120.     As a result, John Doe suffered severe or extreme emotional distress.

       121.     Defendants’ conduct actually and proximately caused the emotional distress.

       122.     As an actual and proximate result of Defendants’ conduct, John Doe suffered and

continues to suffer injuries for which he is entitled to be compensated, including but not limited

to:

           a.      Emotional distress experienced and reasonably certain to be experienced in
                   the future;

           b.      Past, present, and future physical and psychological pain, suffering and
                   impairment;

           c.      Medical bills, counseling, and other costs and expenses for medical and
                   psychological care;

           d.      Punitive damages as necessary and sufficient to deter Defendants from
                   engaging in the same or similar behavior in the future; and

           e.      Such other and further relief as this Court deems just and proper.

                                     PRAYER FOR RELIEF

       Plaintiffs request that the Court enter judgment in favor of Plaintiffs and against

Defendants, awarding Plaintiffs compensatory damages in an amount to be established at trial,

punitive damages, reasonable attorneys’ fees, costs, legal interest, and such other relief as the

Court may deem just and proper under the circumstances.

                                          JURY DEMAND

       Plaintiffs demand trial by jury.




                                                 21
                       3:21-cv-03072-SEM-TSH # 1   Page 22 of 22




Date: March 16, 2021                   By: s/ Jeff Green
                                         Jeff Green
                                         Law Office of Jeff Green
                                         316 SW Washington St., Unit 1A
                                         Peoria, IL 61602
                                         Tel. (309) 699-0111
                                         Fax (309) 699-4693
                                         jgreen@jeffgreenlaw.com
                                         Lead Counsel

                                         Monica H. Beck
                                         The Fierberg National Law Group, PLLC
                                         161 East Front Street, Suite 200
                                         Traverse City, MI 49684
                                         Tel. (231) 933-0180
                                         Fax (231) 252-8100
                                         mbeck@tfnlgroup.com
                                         Attorneys for Plaintiffs




                                         22
